Citation Nr: 1638548	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-24 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran had active duty for training from May to August 2000, and served on active duty from February 2003 to April 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, and assigned a 50 percent evaluation.  The Veteran disagreed with the assigned rating.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a higher rating is warranted for PTSD, and that he is unable to work due to its severity.

During the hearing before the undersigned in June 2016, the Veteran testified that he has lost most of his friends, that he has panic attacks several times each week, and that he basically stays home alone with his dog.  The most recent VA psychiatric examination was conducted in March 2013.  A mental status evaluation showed he had chronic sleep impairment, panic attacks and difficulty establishing and maintaining effective work and social relationships.  He did not have suicidal or homicidal ideation, obsessional rituals, delusions or hallucinations.  The diagnoses were PTSD, major depression and polysubstance abuse in remission.  The examiner opined that the Veteran's psychiatric disability had been stable and mild over the previous year.  His symptoms were deemed to be mild to moderate.  

VA outpatient treatment records show that in June 2012, the Veteran reported he had difficulty leaving his home.  He stated he missed half of his classes due to anxiety.  He had lost interest in things he used to enjoy, such as fishing and camping.  In September 2012, he related that school and finances were the biggest stressors for him.  He had struggled with the dynamics in class at times and it made it hard for him to sit through classes.  He said he had to leave discussions on occasion. 

The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Veteran's testimony suggests that his service-connected psychiatric disability is of such severity as to preclude any form of substantial gainful employment.  Thus, the issue of TDIU entitlement has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, needed development of the TDIU claim has not to date been undertaken and remand is required to accomplish the necessary actions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

2.  Send the Veteran a VCAA notice letter addressing the criteria for establishing entitlement to TDIU

3.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for his psychiatric disability since 2013, and to submit authorizations for VA to secure records of any such private provider.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.  

4.  The AOJ should then arrange for a psychiatric examination of the Veteran to assess the severity of his PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The examiner should comment on any restrictions on occupational and daily activity functions due to his psychiatric disability.

The examiner should include rationale with all opinions.

5.  The AOJ should then review the record and readjudicate the claim for a higher rating, to include TDIU.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




